In a proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the State Department of Correctional Services denying petitioners’ request to shower on Friday mornings prior to religious services in keeping with customary Sunni Muslim practices, petitioners appeal from a judgment of the Supreme Court, Dutchess County (Rosenblatt, J.), dated October 21, 1982, which dismissed their petition. U Judgment reversed, on the law, without costs or disbursements, and matter remitted to the Supreme Court, Dutchess County, for a hearing on the issue of whether the respondent warden’s decision was supported by valid institutional considerations. 11 On the basis of the present record it is impossible to determine whether there exists a legitimate institutional concern sufficient to override petitioners’ religious liberties pursuant to the First Amendment. In light of the fact that daily showers were provided during the Muslim holy month of Ramadan but that such privilege was withdrawn during the pendency of this proceeding, there is at least some question as to whether the denial of the Friday shower privilege was arbitrary and capricious. Thompson, J. P., O’Connor, Weinstein and Lawrence, JJ., concur.